DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-9 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visuri et al (US 2015/0282240 A1).
 	Regarding claims 1 and 14, Visuri teaches a road side unit (see Fig.1, road side unit 130, or see [0028], “connectivity providers 120-125 and 130, may be referred to as an access point”.  In addition, see [0066], “…to measure the speed of traffic flows on roads and freeways”) comprising a processor (see Fig.10, processor 1010), a memory (see Fig.10, memory 1015), and communication circuitry (see Fig.10), the road computer executable instructions” or see [0217], or see [0222], “memory 565 provides storage of instructions and data for programs executing on the processor 560”), when executed by the processor of the road side unit (see Fig.10, processor 1010), cause the road side unit to perform operations comprising: 
 	receiving configuration information related to how the road side unit should advertise information associated with the road side unit (see [0040], [0066], [0092], [0123] and [0197], “one or more access point (e.g., access point 122) but may be sponsored by a business that provides free wireless access in exchange with acceptance of commercial messages and advertising”.  In addition, see [0028], “connectivity providers 120-125 and 130, may be referred to as an access point”), and 
 	based on the configuration information, sending a transmission of information associated with the road side unit (see [0032], “mobile device 110 may receive information on available access points and select one, two, or more access points to use for the new communication based on the provided information about the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources)”.  In addition, see [0082], “mobile device in a moving vehicle”, [0172], “the device may be in motion while the data use is going on, for example in a moving vehicle”, and [0244], “e.g., smartphones, devices in vehicles”), 
one or more vehicles, such that the road side unit is selectable by the one or more vehicles based on the information associated with the road side unit (see [0032], “Mobile device 110 may use connectivity services for a new communication or an existing communication (e.g., changing and/or adding connectivity services). For example, when mobile device 110 needs to initiate a new communication, mobile device 110 may receive information on available access points and select one, two, or more access points to use for the new communication based on the provided information about the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources). Mobile device 110 may change or add connectivity services providers for an existing communication. For example, when mobile device 110 has changed location or the characteristics of the existing communication (e.g., performance) have changed, mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources). Information on and/or about an available access point (e.g., access point 124) may be provided by the access point (e.g., proposal engine 126 of access point 124) and/or alternative network access provider 150 (e.g., proposal engine 156)”.  In addition, see [0082], “mobile device in a moving vehicle”, [0172], “the device may be in motion while the data use is going on, for example in a moving vehicle”, and [0244], “e.g., smartphones, devices in vehicles”), 
at least one of a location of the road side unit, a coverage area associated with the road side unit, one or more services obtainable via the road side unit, one or more access technologies supported by the road side unit, an indication of a connectivity type associated with the road side unit, or a period of time during which the information is valid (see [0032], “mobile device 110 may receive information on available access points and select one, two, or more access points to use for the new communication based on the provided information about the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources)”.  Furthermore, see [0082], “alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device”).  
	Regarding claims 2 and 15, Visuri teaches computer-executable instructions that, when executed by the processor of the road side unit, cause the road side unit to perform further operations comprising: receiving a solicitation, from the one or more vehicles (see [0082], “mobile device in a moving vehicle”, [0172], “the device may be in motion while the data use is going on, for example in a moving vehicle”, and [0244], “e.g., smartphones, devices in vehicles”), for the information associated with the road side unit, wherein the transmission of information associated with the road side unit is sent in response to the solicitation (see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”, and see [0045], [0071], [0083], [0090] and [0163], “request”, “ask”).  
 	Regarding claims 3 and 16, Visuri teaches the transmission is sent in a neighbor discovery message, and the information associated with the road side unit further comprises information associated with one or more road side units adjacent to the road side unit (see Fig.1, and [0029], “Connectivity provider 130 may be one or more cellS (e.g., cell towerS) of a cellular network”).  
 	Regarding claims 4 and 17, Visuri teaches the configuration information is received from the network (see Fig.10, network 1050, and see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”).  
 	Regarding claims 5 and 18, Visuri teaches the configuration information is received via a user interface communicatively coupled to the road side unit (see Fig.1, Fig.10 and see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”).  
 	Regarding claims 6 and 19, Visuri teaches the road side unit as recited in claim 1 (see Fig.1, road side unit 130, or see [0028], “connectivity providers 120-125 and 130, may be referred to as an access point”.  In addition, see [0066], “…to measure the speed of traffic flows on roads and freeways”), wherein the computer-executable instructions (see [0210], “computer executable instructions” or see [0217], or see [0222], “memory 565 provides storage of instructions and data for programs executing on the processor 560”), when executed by the processor of the road side unit (see Fig.10, processor 1010), further cause the road side unit to perform operations comprising: receiving a first request for information associated with road side units (see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”, and see [0045], [0071], [0083], [0090] and [0163], “request”, “ask”), the request indicating one or more areas pertaining to the first request for information, determining whether the information pertaining to the one or more areas is available at the road side unit, if the information pertaining to the one or more areas is not available at the road side unit, determining one or more target road side units corresponding to the one or more areas, and if the information pertaining to the one or more areas is available at the road side unit, sending a response to one or more vehicles, the response comprising the information pertaining to the one or more areas (see [0066], “location-based information”, also see [0082], “alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device”).  
 	Regarding claims 7 and 20, Visuri teaches computer-executable instructions that, when executed by the processor of the road side unit (see [0210], “computer executable instructions” or see [0217], or see [0222], “memory 565 provides storage of instructions and data for programs executing on the processor 560”), cause the road side unit to perform further operations comprising: when the information pertaining to the one or more areas is not available at the road side unit, sending a second request to the one or more target road side units so that the one or more target side units can determine whether the information is available at the target road side unit for the one or more areas (see Fig.1, Fig.10 and see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”).  
 	Regarding claims 8 and 21, Visuri teaches computer-executable instructions that, when executed by the processor of the road side unit (see [0210], “computer executable instructions” or see [0217], or see [0222], “memory 565 provides storage of instructions and data for programs executing on the processor 560”), cause the road side unit to perform further operations comprising: when the information pertaining to the one or more areas is not available at the road side unit, sending a second request to a road side unit repository that comprises coverage areas of a plurality of road side units (see Fig.1, Fig.10 and see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”).  
 	Regarding claims 9 and 22, Visuri teaches the one or more areas pertaining to the first request for information define a number of areas, and the second request is sent when the number of areas exceeds a predetermined threshold (see Fig.1, Fig.10 and see [0032], “mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points”).  
 	 	
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642